Citation Nr: 1501086	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-27 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left ankle disability.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  

4.  Entitlement to a rating in excess of 10 percent for right elbow degenerative changes.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted an increased (10 percent) rating for the Veteran's service-connected right elbow disability, effective June 2, 2009.  

The Board notes that the Veteran's claim for service connection for a left ankle disability was originally denied in a February 1990 rating decision.  In July 2012, service personnel records were associated with the Veteran's claims file.  Under 38 C.F.R. § 3.156(c), such claim will be considered de novo if the records are related to the claimed in-service event, injury, or disease.  In this case, the personnel records are not relevant to the claim for service connection for a left ankle disability.  Therefore, the matter is not subject to 38 C.F.R. § 3.156(c), and is characterized accordingly.  

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1990 rating decision denied the Veteran service connection for a left ankle disability, based essentially on findings that there was no evidence of injury in service, or arthritis within one year of separation from service.  

2.  Evidence received since the February 1990 rating decision is cumulative or redundant of the evidence of record at the time of the February 1990 decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a left ankle disability.  

3.  A current diagnosis of a right ankle disability is not shown.  

4.  The Veteran's right elbow disability has been manifested by flexion of 90 degrees or more, extension of 75 degrees or less at all times during the appeal period; and there has been no ankylosis, additional limitation on repetitive use of the right elbow, or complete loss of pronation or supination at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The February 1990 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence not having been received, the criteria to reopen  the claim for service connection for left ankle disability are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).    

4.  The criteria for a rating in excess of 10 percent for right elbow degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5205-5213.  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of any evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Regarding the new and material left ankle disability claim and the right ankle disability claim, the Board finds that an August 2009 letter provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) and for claims to reopen in accordance with Kent, including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim.  An August 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  A medical opinion regarding the Veteran's claim for a left ankle disability is not required because new and material evidence to reopen the finally adjudicated claim has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).  Likewise, the Veteran was not afforded a VA examination as to the claim for a right ankle disability, but none is required because there is no evidence of a right ankle disability other than pain, which, by itself, is not subject to service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran was afforded a VA examination regarding his service-connected right elbow disability in August 2009.  It is not shown or alleged that his right elbow disability has worsened in severity since the most recent examination.  As such, the Board finds that a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background and Analysis

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be either cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a February 1990 rating decision denied the Veteran's claim of service connection for a left ankle disability, essentially on the basis that there was no evidence of injury in service or arthritis within one year of separation from service.  The Veteran did not appeal this decision.  Additionally, no new and material evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 1990 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The evidence added to the record since the February 1990 rating decision consists primarily of VA medical records showing treatment for various maladies, but do not show any specific treatment for arthritis of the left ankle other than issuance of a left ankle brace.  

In this case, the additional evidence does not offer any new or probative information showing that the Veteran's arthritis of the left ankle was manifested in or otherwise related to military service, and is essentially cumulative of evidence already of record at the time of the February 1990 rating decision.  The evidence previously considered showed no treatment or diagnosis for arthritis of the left ankle in service or until some twelve years after service.  

The evidence added to the record since the February 1990 rating decision showed treatment for various maladies, but does not include any competent or probative evidence suggesting that arthritis of the left ankle was related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claim.  

While the Veteran may believe that his arthritis of the left ankle is related to service, and particularly to an injury during basic training, he is not competent to offer a medical opinion as to a diagnosis of arthritis as it requires medical testing to identify, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim as such assertions are cumulative of statements previously considered at the time of the February 1990 rating decision.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see, e.g., January 1990 VA examination report.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's arthritis of the left ankle is related to military service, and is essentially cumulative or redundant of evidence already of record.  The evidence previously considered showed no complaints, treatment, findings or diagnoses of any left ankle problem, including arthritis, in service or until many years after service.  The evidence added to the record since the February 1990 rating decision merely shows additional treatment, but does not include any competent evidence relating any current disability to service.  

As the evidence received since the February 1990 rating decision does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, even in light of the low threshold established by Shade provided above, the benefit of the doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Service Connection Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service treatment records show no complaints, treatment, findings, or diagnosis relating to a disability of the right ankle, including on September 1977 separation report.  

The instant claim for service connection for a right ankle disability was filed in June 2009.  

Post-service treatment records include VA treatment records showing the Veteran's complaint of right ankle pain.  See, e.g., July 2009 physical therapy report noting the Veteran's complaint of right ankle problems and requesting a right ankle brace.  

On review of the evidence above, the Board finds no evidence that the Veteran currently suffers from any underlying right ankle disability.  The Court has stated in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued complaints of pain after service do not suffice to establish a medical nexus, where the issue at hand is of etiology, and requires medical opinion evidence.  Pain cannot be compensable in the absence of proof of an in-service disease or injury to which the current pain can be connected by medical evidence.  Mere pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Here, there is no disputing the Veteran has complained of right ankle pain after service.  The Veteran is competent to report ankle pain.  However, there is no evidence that the Veteran has an underlying disability entity manifested by right ankle pain, and, such alone is not a "disability" for VA compensation purposes.  Consequently, the claim must be denied.  
Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, the functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Historically, a February 1990 rating decision granted service connection for residuals of right elbow dislocation with degenerative changes, rated 0 percent.  The instant claim for increase was filed in June 2009.  The December 2009 rating decision on appeal granted an increased 10 percent rating, effective June 2, 2009.  

The Veteran's right elbow degenerative changes are rated under Diagnostic Code 5010.  

Diagnostic Code 5010 provides for evaluation as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Full range of motion of the elbow is zero to 145 degrees flexion, zero to 80 degrees forearm pronation, and zero to 85 degrees forearm supination.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5207 addresses limitation of extension of the forearm.  Under this Code, extension of the major forearm limited to 45 degrees is assigned a 10 percent rating.  Extension limited to 75 degrees is assigned a 20 percent rating.  And extension limited to 90 degrees is assigned a 30 percent rating.  

Diagnostic Code 5206 address limitation of forearm flexion.  Under this Code, flexion of the major forearm limited to 100 degrees is assigned a 10 percent.  Flexion limited to 90 degrees is assigned a 20 percent.  And flexion limited to 70 degrees is assigned a 30 percent rating.  

Under Diagnostic Code 5208, flexion of the forearm limited to 100 degrees and extension to 45 degrees is assigned a 20 percent rating.  

Under Diagnostic Code 5205, a 40 percent rating is warranted for favorable ankylosis of the major elbow at an angle between 90 degrees and 70 degrees.  

Under Diagnostic Code 5209, a 20 percent rating is warranted for joint fracture with marked cubitus varus or cubitus valgus deformity, or with ununited fracture of head of radius.  

On August 2009 VA examination, it was noted that the Veteran was right hand dominant.  The Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain.  He reported flare-ups up to one time per day, lasting one hour, precipitated by physical activity and stress, and alleviated by rest and ibuprofen.  He denied hospitalization, surgery, incapacitation, or overall functional impairment from his right elbow disability.  On physical examination, range of motion studies revealed the following: flexion to 145 degrees; extension to 0 degrees; supination to 85 degrees; and pronation to 85 degrees.  There was pain on extension at 10 degrees.  There were no signs of edema, instability, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment, subluxation or ankylosis.  It was noted that joint function was limited by pain after repetitive use, but not additionally limited by fatigue, weakness, incoordination, or lack of endurance.  It was noted that his right elbow disability had no effect on his usual occupation, although it did cause limited daily activity.   

Based on review of the evidence of record, the Board finds that the criteria for a rating higher than 10 percent are not met.  

The Veteran is not service-connected for two or more major joints of the right upper extremity, or two or minor joint groups with occasional incapacitating exacerbations, so a rating of 20 percent under Diagnostic Code 5010 is not warranted.  Additionally, the Veteran has had flexion of 90 degrees or more and extension of 75 degrees or less at all times during the appeal period, so an increased rating under Diagnostic Codes 5206 and 5207 is not warranted.  There is no evidence of ankylosis, flail joint, cubitus varus or valgus deformity, ununited fracture of the head of the radius, or complete loss of supination or pronation, so an increased rating under Diagnostic Code 5208-5209 is not warranted.  

Further, while the Veteran has complained of right elbow weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness and pain, there is no additional limitation of motion or function on repetitive use of the elbow, so an increased rating on this basis is not warranted.  

In sum, the preponderance of the evidence is against a disability rating greater than 10 percent for the Veteran's right elbow degenerative changes at any time during the appeal period.  A staged rating is therefore not warranted, and the reasonable doubt standard of proof does not apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's right elbow disability.  The rating criteria specifically provide for an increased rating for the Veteran's right elbow disability if there are additional criteria met.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a left ankle disability, the appeal of this issue is denied.  

Service connection for a right ankle disability is denied.  

A rating in excess of 10 percent for right elbow degenerative changes is denied.  


REMAND

Regarding the claim for service connection for an acquired psychiatric disorder, after a review of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  

Specifically, while the Veteran's service treatment records do not reflect any psychiatric symptoms or diagnoses, a private recorded dated during his period of service (February 1974), shows him to have been diagnosed to have had an acute schizophrenic episode at that time.  The Veteran asserts that he had emotional problems during service and experienced a "nervous breakdown."  He further contends that he experienced paranoia during service and since his separation from service.  The record reflects post-service diagnoses of depression and mood disorder with psychotic features.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his psychiatric disorder and to obtain an opinion as to its possible relationship to service.  



Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of and/or who were contemporaneously informed of his in-service and/or post-service psychiatric disorder and associated symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

2. After securing any pertinent, outstanding VA treatment records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  As to each psychiatric diagnosis found to be present, the examiner should opine as to whether it is at least as likely as not that any psychiatric disorder found had its onset in service, to include as manifested by the acute schizophrenic episode during active service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Then readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


